Citation Nr: 1000710	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-31 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1955 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the above-referenced claim.  


FINDING OF FACT

The evidence of record does not show that the Veteran's 
current cervical spine disorder is etiologically related to 
his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disorder have not been met.  §§ 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any errors in notice required 
under the VCAA should be presumed to be prejudicial to the 
claimant unless VA shows that the error did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA 
bore the burden of proving that such an error did not cause 
harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, 
the Supreme Court suggested that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board 
must consider, on a case-by-case basis, whether any potential 
VCAA notice errors are prejudicial to the claimant. 

By letter dated in October 2006, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in December 2007, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
Veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service 
treatment records have been obtained.  He was provided a VA 
medical examination in February 2007.  There is no indication 
of any additional, relevant records that the RO failed to 
obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Service Connection

The Veteran has essentially asserted that he has a cervical 
spine disorder due to his period of active service.  
Specifically, he has claimed that he was involved in a 
motorcycle accident while on active duty, during which he 
suffered a broken neck.  He has attributed his current 
cervical spine disorder to this in-service injury.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 
 
Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303, 3.304.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Turning to the merits of the claim, the Veteran's service 
treatment records have been associated with the claims file.  
An April 1970 inpatient discharge record shows that he 
sustained injuries following a motorcycle accident.  He was 
diagnosed with a fracture of the right clavicle and a 
cervical spine sprain, which was noted to be resolved.  The 
discharge record reflects that on the day of admission, an X-
ray of the cervical spine showed no definite evidence of a 
fracture.  It was noted that a repeat X-ray of the cervical 
spine showed no evidence of fracture.  An undated service 
treatment record shows that he reported having a severe 
cervical spine strain in 1970; following a physical 
examination, the impression was possible nerve root 
compression secondary to cervical spondylosis versus thoracic 
outlet syndrome secondary to old clavicle injury.  The March 
1975 separation report of medical examination shows that the 
clinical evaluation of the spine was normal.

In February 2007, the Veteran underwent a VA spine 
examination, at which time he reported a history of an in-
service neck fracture.  Physical examination revealed the 
range of motion of the cervical spine was limited by pain.  
An X-ray examination of the cervical spine revealed facet 
degenerative changes suggested at C7/T1, findings suggestive 
of underlying osteopenia, uncovertebral joint degenerative 
changes at C4/5, and degenerative disc disease present at 
C5/6 with disc space narrowing and osteophyte formation.  
Following a physical examination and X-rays of the cervical 
spine, the diagnosis was degenerative joint disease, C4-5 and 
degenerative disk disease, C5-6 with residuals.  The 
examination report reflects that the VA examiner reviewed the 
Veteran's claims file following the examination. The examiner 
noted the April 1970 motorcycle accident and the associated 
diagnosis of cervical spine sprain, resolved.  He essentially 
stated that the service treatment records indicated no 
fractures of the cervical spine were noted on the initial X-
rays following the accident and that repeat X-rays indicated 
that his cervical spine objectively improved before discharge 
from the hospital.  The examiner stated that there was no 
evidence of an old fracture noted on the newly obtained X-
rays.  Thus, he opined that the degenerative arthritic 
changes of the cervical spine were less likely as not caused 
by or a result of the in-service injury.  The examiner stated 
that the changes were more likely related to the Veteran's 
advancing age.

In his March 2007 Notice of Disagreement, the Veteran 
reiterated his assertion that his current cervical spine 
disorder was related to his in-service accident.  He reported 
having problems with his neck ever since the accident.  The 
Veteran stated that he believed the X-rays taken during the 
February 2007 VA examination were not detailed enough for the 
VA examiner to render a medical opinion as to the nature of 
his disability and whether it was related to his in-service 
accident.  

In light of the evidence and legal criteria described above, 
the Board finds that the preponderance of the evidence weighs 
against the claim for service connection for a cervical spine 
disorder.  Thus, the appeal is denied. 

The Veteran's March 1975 report of medical examination, which 
was completed approximately two months prior to separation, 
is highly probative as to the Veteran's condition at the time 
nearest his release from active duty, as it was generated 
with the specific purpose of ascertaining the Veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of reasons for the Board's decision).  The March 1975 report 
of medical examination is entirely negative for any symptoms 
associated with the cervical spine and weighs heavily against 
the claim.  The service treatment records support a 
conclusion that his April 1970 cervical spine sprain had 
prior to separation from service, as the March 1975 report of 
medical examination shows no cervical spine conditions within 
the months preceding discharge.

A review of the evidence of record reveals that there is no 
competent medical evidence of record relating the Veteran's 
current cervical spine condition to his period of active 
service.  While the Board recognizes that the Veteran was 
treated for a cervical spine sprain due to an in-service 
motorcycle accident, there are no reports of cervical spine 
pain post-service until the February 2007 VA spine 
examination, over twenty years after his separation.  In this 
regard, the Board notes that the claims file is negative for 
any evidence which indicates treatment for or a diagnosis of 
a cervical spine condition in the years following separation.  
Indeed, the evidence of record does not show that the Veteran 
was diagnosed with a cervical spine condition until the 
February 2007 VA examination, at which time he was diagnosed 
with degenerative joint disease and degenerative disc disease 
of the cervical spine.  Thus, there is no objective evidence 
of continuity of symptomatology to suggest that he has a 
chronic cervical spine condition related to his period of 
active service.  Due to the nearly twenty year period of time 
between separation and his diagnosed cervical spine 
condition, the Board concludes that service connection is not 
warranted for the Veteran's current cervical spine disorder 
under VA regulations, under either a presumptive or direct 
basis.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since service, 
can be considered as evidence against a claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this regard, the Board finds highly probative the February 
2007 VA examiner's opinion.  Based on clinical and diagnostic 
testing of the Veteran and review of the claims file, the 
examiner determined that the Veteran's cervical spine 
diagnoses were less likely than not caused by or the result 
of his in-service injury.  This opinion is considered highly 
probative as it is definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[I]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence." "  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

In view of the in-service findings that the cervical spine 
was normal at the time of separation, coupled with the 
lengthy period following service without treatment, there is 
no evidence of continuity of symptomatology, and this weighs 
against the Veteran's claim.  The Board recognizes the 
Veteran's contentions that he has had continuous neck pain 
since active service.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of any cervical spine pain, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (showing that the clinical 
evaluation of the cervical spine was normal at the time of 
separation) and the absence of post-service treatment records 
showing complaints, symptoms, findings or diagnoses 
associated with a cervical spine disorder, and the absence of 
a probative medical evidence linking the reported cervical 
spine disorder to the Veteran's service, the medical evidence 
of record outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
as noted above, the probative competent medical evidence of 
record does not provide a positive association between the 
current bilateral hearing loss and tinnitus.  While the Board 
is sympathetic to the Veteran's claim, and he is certainly 
competent to describe that which he experienced in service, 
any contentions by the Veteran that he has a current cervical 
spine disorder that is related to an in-service injury are 
not competent.  There is no indication that the possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board has also given consideration to the Veteran's 
statements that the February 2007 VA examination results are 
inadequate from which to render a medical opinion regarding 
whether his cervical spine condition is related to his 
military service.  The Board notes that there is a 
presumption of regularity which presumes government officials 
have properly discharged their official duties.  Ashley v. 
Derwinski, 2 Vet. App. 307, 308 (1992), quoting United States 
v. Chem. Found. Inc., 272 U.S. 1, 14-15 (1926).  In this 
case, the February 2007 VA examination report expressly 
states that the Veteran underwent a physical and radiological 
examination, and that his claims file was reviewed in order 
to render an opinion as to causation.  On the other hand, the 
Veteran has not offered any evidence to rebut the February 
2007 VA opinion, other than his lay beliefs that the 
examination was not properly conducted and that the results 
were inadequate.  The Board finds that the Veteran has not 
met his burden of rebutting the presumption of regularity 
with regards to the February 2007 VA examination, and that 
the examination report obtained is adequate for the purpose 
of deciding the Veteran's claim.  On this record, the Board 
finds that the duty to assist has been met as there is no 
reasonable possibility that any further assistance to the 
Veteran would be capable of substantiating his claim.  38 
U.S.C.A. § 5103A.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his cervical spine disorder is related to his period of 
active service.  While the Board has carefully reviewed the 
record in depth, it has been unable to identify a basis upon 
which service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 49.  Thus, the claim is denied.


ORDER

Service connection for a cervical spine disorder is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


